Title: From George Washington to Brigadier General Peter Muhlenberg, 4 December 1778
From: Washington, George
To: Muhlenberg, Peter


  
    Dr Sir
    Elizabeth Town [N.J.] Decr 4: 1778 10 OClock P.m.
  
I request that you will halt the Virginia troops wherever this finds you, if the Ground & Wood will admit of it—if it will not, I had rather you would countermarch ’em to the first convenient situation. You will collect the Troops & hold ’em in compact order, taking care to have them well supplied with provision & amunition and ready to move on the earliest order. You will continue all the Heavy baggage on it’s march & only retain what will be barely necessary for the Men & which they can carry—I don’t mean that the Artillery—or amunition Waggons should be separated from the Brigades. I am Dr sir Yr Most Obedt sert

  Go: Washington

  
  
  

  P.S. I have just received authentic intelligence that the Enemy have several Ships moving up the North River with Troops & flat bottomed boats.

